        Case 1:18-cv-04026-VSB-KHP Document 83 Filed 05/06/20 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                              5/6/2020
EDGAR SAPON SAPON, on behalf of                           :
himself and others similarly situated                     :
                                                          :
                                         Plaintiff,       :         18-CV-4026 (VSB)
                                                          :
                           -v-                            :               ORDER
                                                          :
UNCLE PAUL’S PIZZA & CAFE INC.,                           :
doing business as UNCLE PAUL’S PIZZA., :
et al.                                                    :
                                                          :
                                         Defendants. :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        The Court has been advised that the parties have reached a settlement in this Fair Labor

Standards Act (“FLSA”) case. (Docs. 75, 77.) Parties may not privately settle FLSA claims

with prejudice absent the approval of the district court or the Department of Labor. See Cheeks

v. Freeport Pancake House, Inc., 796 F.3d 199, 200 (2d Cir. 2015). In the absence of

Department of Labor approval, the parties must satisfy this Court that their settlement is “fair and

reasonable.” Velasquez v. SAFI-G, Inc., No. 15-CV-3068, 2015 WL 5915843, at *1 (S.D.N.Y.

Oct. 7, 2015). For the reasons stated herein, I find that the settlement of the parties is not fair and

reasonable and therefore do not approve the settlement.

                 Legal Standard

        To determine whether a settlement is fair and reasonable under the FLSA, I “consider the

totality of circumstances, including but not limited to the following factors: (1) the plaintiff’s

range of possible recovery; (2) the extent to which the settlement will enable the parties to avoid

anticipated burdens and expenses in establishing their respective claims and defenses; (3) the
       Case 1:18-cv-04026-VSB-KHP Document 83 Filed 05/06/20 Page 2 of 6



seriousness of the litigation risks faced by the parties; (4) whether the settlement agreement is the

product of arm’s-length bargaining between experienced counsel; and (5) the possibility of fraud

or collusion.” Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332, 335 (S.D.N.Y. 2012). “In

addition, if attorneys’ fees and costs are provided for in the settlement, district courts will also

evaluate the reasonableness of the fees and costs.” Fisher v. SD Prot. Inc., 948 F.3d 593, 600

(2d Cir. 2020). In requesting attorneys’ fees and costs, “[t]he fee applicant must submit adequate

documentation supporting the [request].” Id. The Second Circuit has described a presumptively

reasonable fee as one “that is sufficient to induce a capable attorney to undertake the

representation of a meritorious civil rights case.” Restivo v. Hessemann, 846 F.3d 547, 589 (2d

Cir. 2017) (citation omitted). A fee may not be reduced “merely because the fee would be

disproportionate to the financial interest at stake in the litigation.” Fisher, 2020 WL 550470, at

*6 (citing Kassim v. City of Schenectady, 415 F.3d 246, 252 (2d Cir. 2005)). “When a district

court concludes that a proposed settlement in a FLSA case is unreasonable in whole or in part, it

cannot simply rewrite the agreement, but it must instead reject the agreement or provide the

parties an opportunity to revise it.” Id. at 597.

               Discussion

       Pursuant to my Order of August 12, 2019, (Doc. 76), the parties have submitted a letter

detailing why they believe the settlement reached in this action, and the contemplated attorney’s

fees, are fair and reasonable, (Doc. 77). I have independently reviewed the settlement agreement

and supporting evidence provided to determine whether the terms of the agreement are fair,

reasonable, and adequate. I find most of the terms of the settlement agreement to be fair and

reasonable. However, I find that the settlement agreement contains an overbroad release of

Plaintiff’s claims against Defendants. Given the inclusion of such an overbroad release, I cannot




                                                       2
       Case 1:18-cv-04026-VSB-KHP Document 83 Filed 05/06/20 Page 3 of 6



and do not find the settlement agreement, in its entirety, to be “fair and reasonable.” As a result

of this finding, I do not reach the issue in this Order of whether the requested attorney’s fees are

also reasonable.

               A.      Settlement Amount

       To begin, I consider the settlement amount. The settlement agreement provides for a

gross settlement amount of $25,000. (Doc. 77-2, §5.) The parties’ joint letter further provides

that Plaintiff’s counsel would receive one-third of the settlement amount, or $8,852.00, as

attorney’s fees and costs. (Doc. 77, at 3.) After deducting the proposed attorney’s fees and

costs, the settlement would grant $16,148.00 to Plaintiff. According to Plaintiff’s damages

calculations, Plaintiff alleges $135,713.00 in total damages as a best-case scenario. (See id. at 2.)

As such, Plaintiff’s net recovery represents approximately 11.89% of the full relief to which

Plaintiff alleges he was potentially entitled.

       The parties assert that this settlement amount is justified because various legal and factual

disputes create substantial litigation risks. (See id.) For example, the parties adamantly debated

the number of hours Plaintiff worked for Defendants, and discovery led to conflicting accounts

of the extent of Plaintiff’s uncompensated hours. (See, e.g., Doc. 69.) In light of these disputes,

as well as the case’s early settlement and the costs associated with continued litigation, I find that

the reduced amount of recovery for Plaintiff is justified. The proposed settlement amount also

appears to be the product of adversarial, arm’s-length bargaining between experienced counsel,

including a settlement conference before Magistrate Judge Parker, and there is no basis for me to

believe that there was any fraud or collusion involved in agreeing upon the settlement amount.

       Therefore, based on the representations of the parties and my own analysis of the totality

of the circumstances present here, I find that the settlement amount appears to represent a fair




                                                      3
       Case 1:18-cv-04026-VSB-KHP Document 83 Filed 05/06/20 Page 4 of 6



and reasonable resolution of Plaintiff’s claims. See Burgos v. San Miguel Transp., Inc., No. 16

Civ. 5929 (PAE), 2016 WL 7015760, at *2 (S.D.N.Y. Dec. 1, 2016) (noting that although the

$7,500 settlement was “far less than the amount plaintiff and his counsel initially contemplated,”

it was still reasonable in light of legitimate concerns regarding the collectability of a judgment

against defendants); Aragon-Padilla v. Natalex Rest., Inc., No. 16-CV-6444 (VSB), ECF No. 34

(S.D.N.Y. May 10, 2017) (finding recovery of only 8.75% to be reasonable in light of the

relatively early stage of the litigation and the potential hurdles lying ahead for plaintiff).

                B.      Overbroad Release

        The settlement agreement contains a sweeping “No Further Actions or Claims” provision,

(see Doc. 77-1, § 4), as well as overbroad “Mutual Release of Claims by Parties” provisions, (see

id. at § 6). “In FLSA cases, courts in this District routinely reject release provisions that ‘waive

practically any possible claim against the defendants, including unknown claims and claims that

have no relationship whatsoever to wage-and-hour issues.’” Gurung v. White Way Threading

LLC, 226 F. Supp. 3d 226, 228 (S.D.N.Y. 2016) (quoting Lopez v. Nights of Cabiria, LLC, 96 F.

Supp. 3d 170, 181 (S.D.N.Y. 2015)). Moreover, “[i]n the context of an FLSA case in which the

Court has an obligation to police unequal bargaining power between employees and employers,

such broad releases are doubly problematic.” Martinez v. Gulluoglu LLC, No. 15 Civ. 2727

(PAE), 2016 WL 206474, at *2 (S.D.N.Y. Jan. 15, 2016) (quoting Camacho v. Ess-A-Bagel, Inc.,

No. 14-cv-2592 (LAK), 2014 WL 6985633, at *4 (S.D.N.Y. Dec. 11, 2014)). For this reason,

“[a] number of judges in this District refuse to approve any FLSA settlement unless the release

provisions are ‘limited to the claims at issue in this action.’” Cionca v. Interactive Realty, LLC,

No. 15-CV-5123 (BCM), 2016 WL 3440554, at *3 (S.D.N.Y. June 10, 2016) (quoting Lazaro-




                                                       4
       Case 1:18-cv-04026-VSB-KHP Document 83 Filed 05/06/20 Page 5 of 6



Garcia v. Sengupta Food Servs., No. 15-CV-4259 (RA), 2015 WL 9162701, at *2 (S.D.N.Y.

Dec. 15, 2015)). I have also reached the same conclusion in several FLSA cases.

       The provisions in the parties’ settlement agreement are too broad to survive judicial

scrutiny. Pursuant to these provisions, Plaintiff releases Defendants not only from wage-and-

hour claims, but also from “any civil action, charge, or other proceeding . . . based upon or

arising out of any claims . . . as of the date of this Agreement.” (Doc. 77-1, § 4; see also id. §

6(A) (containing a release for claims much broader than employment compensation claims).)

These provisions are plainly overbroad as they require Plaintiff to waive virtually any claim, of

any type, arising from his relationship with Defendants as long as it had accrued as of the date

Plaintiff executed the agreement. Although some courts in this district have approved release

provisions on the basis of their mutuality, see, e.g., Lola v. Skadden, Arps, Meagher, Slate &

Flom LLP, No. 13-cv-5008 (RJS), 2016 WL 922223, at *2 (S.D.N.Y. Feb. 3, 2016), the parties

offer no basis for finding that this release provision provides Plaintiff any benefit, comparable or

otherwise. “The fact that the general release is styled as mutual, although favoring the

settlement, does not salvage it, absent a sound explanation for how this broad release benefits the

plaintiff employee.” Gurung, 226 F. Supp. 3d at 229; see also Martinez v. SJG Foods LLC, No.

16-CV-7890 (RA), 2017 WL 2169234, at *2 (S.D.N.Y. May 16, 2017). In fact, the parties’ joint

letter makes no effort to explain how the broad release benefits Plaintiff. Indeed, the joint letter

does not reference the relevant release provision in any way. Accordingly, this provision does

not meet the standards for approval established by courts in this district.

               Conclusion

       For the reasons stated above, I find that the overbroad release in the proposed settlement

agreement renders the agreement not fair and reasonable. Accordingly, the parties’ request that I




                                                      5
      Case 1:18-cv-04026-VSB-KHP Document 83 Filed 05/06/20 Page 6 of 6



approve the proposed settlement agreement is DENIED without prejudice. The parties may

proceed by either:

       1.     Filing a revised proposed settlement agreement within twenty-one (21) days of

              the date of this Order that cures the deficiencies discussed above; or

       2.     Filing a joint letter within twenty-one (21) days of the date of this Order that

              indicates the parties’ intention to abandon settlement, at which point I will set a

              date for a status conference.

SO ORDERED.

Dated: May 6, 2020
       New York, New York

                                                   ______________________
                                                   Vernon S. Broderick
                                                   United States District Judge




                                                    6
